Citation Nr: 0914768	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  As the issue on appeal was previously denied in a 
January 2002 rating decision, the Board has recharacterized 
the issue as reflected above.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In February 2007 and March 2008, the Board remanded the issue 
on appeal for further development.  The Board finds that all 
of the requested development has been completed.  In a 
February 2007 letter, the Veteran was asked to provide the 
names of treatment facilities he had identified in his March 
2003 claim.  However, the Veteran did not respond to that 
letter.  Additionally, as medical records indicating that the 
Veteran developed a psychiatric disorder shortly after 
service separation in 1980 were not obtained, a VA 
examination was not requested.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's remands with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The January 2002 decision which denied entitlement to 
service connection for paranoid schizophrenia is final.  

3.  The evidence received since the January 2002 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision denying the claim for 
service connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103.

2.  Evidence received after the January 2002 RO decision is 
not new and material, and the Veteran's claim for paranoid 
schizophrenia is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the February 2007 letter.  
Specifically, in the letter, the RO provided the Veteran with 
a definition of new and material evidence as well as the 
criteria necessary to establish service connection.  The 
letter also satisfied Kent in that it notified the Veteran 
that his original claim was denied because the evidence did 
not show that schizophrenia occurred in or was caused by 
service.  The Veteran was informed that he needed to submit 
new and material evidence related to this fact in order to 
raise a reasonable possibility of substantiating his claim 
that was not simply repetitive or cumulative of the evidence 
on record when his claim was previously denied.  The letter 
also explained the information the Veteran needed to submit 
and what VA was responsible for obtaining and provided the 
notice that addresses the relevant rating criteria and 
effective date provisions.  Although the letter was not sent 
prior to the additional adjudication of the Veteran's claim 
in September 2003, the claim was readjudicated in an October 
2007 supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  As noted in the remands, the Veteran's 
service treatment records have not been associated with the 
claims file.  When a claimant's medical records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  A June 2001 record noted that they 
were not located at the RMC in St. Louis, Missouri.  Pursuant 
to the February 2007 remand, a search was done at the Atlanta 
RO to attempt to locate any available service treatment 
records.  A February 2007 document indicates that none were 
found.  Additionally, a February 2007 response from the 
National Personnel Records Center (NPRC) reflected that a 
following a search for clinical records at Gorgas Army 
Hospital, none were located.  The Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  Therefore, the duty to assist the Veteran 
with regard to obtaining his service treatment records has 
been satisfied, and further efforts would be futile.  See 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

Moreover, as will be discussed below, the Board is not 
reopening the claim for entitlement to service connection for 
paranoid schizophrenia and therefore a VA examination was not 
necessary.  38 C.F.R. § 3.159(c)(4)(iii).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A January 2002 RO decision denied service connection for 
paranoid schizophrenia because this condition neither 
occurred in nor was caused by service.  Moreover, paranoid 
schizophrenia was not shown to have existed to a degree of 10 
percent disabling within a year of discharge from active 
duty.  The Veteran was notified of the denial in January 
2002.  Because the Veteran did not perfect an appeal on that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The Veteran, however, now seeks to reopen his claim.  As 
noted above, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2002 rating decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final January 2002 
rating decision although new, is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the January 2002 RO decision 
relevant to the claim includes VA treatment records dated 
from 2002 to the present, private treatment records from 
N.M.H.C., Social Security Administration (SSA) records, 
service personnel records, and a response from the NPRC in 
February 2007 regarding the Veteran's clinical records.  As 
noted, the Veteran's claim was previously denied because 
there was no evidence that schizophrenia began during service 
or manifested to a degree of 10 percent within one year 
following his separation from service.  Although the Veteran 
once again asserted that he was diagnosed with paranoid 
schizophrenia while in the military, this information is 
duplicative of information previously of record.  In 
particular, the Veteran had previously stated that he had 
been diagnosed with paranoid schizophrenia in 1979 in his 
earlier claim for service connection filed in February 2001.  
Thus, the Board finds that his statements and arguments are 
not new and material.  

Turning to the VA treatment records, the Board notes that 
although these records are new, they are not material.  The 
Board acknowledges the January 2003 record wherein the 
Veteran reported to the physician that he had been diagnosed 
with schizophrenia while in the military.  However, the Board 
finds that this record is not new and material evidence since 
it essentially contains information from the Veteran recorded 
by the examiner, with no additional comments from the 
examiner.  As a general rule, a Veteran's self-reported 
history of the onset of a disability, as recited in medical 
records, is not sufficient to reopen a claim.  Cf. LeShore v. 
Brown, 8 Vet. App. 406 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence to support a claim for 
service connection).  Importantly, there is no evidence that 
the physician, or any other for that matter, concluded that 
schizophrenia is related to the Veteran's service.  As such, 
the VA treatment records are not probative as they do not 
indicate that the Veteran's schizophrenia is related to 
service or began one year thereafter, and, consequently, do 
not constitute new and material evidence.

Although the Veteran's service personnel records were 
associated with the claims file following the original denial 
of the claim in January 2002, none were relevant to the onset 
of schizophrenia.  In fact, the service personnel records did 
not indicate that the Veteran was discharged due to a 
disability, as he has asserted.  Thus, they are not new and 
material.  38 C.F.R. § 3.156(c)(1).  

With regard to the private treatment records obtained from 
N.M.H.C. in August 2008 and the SSA records associated with 
the claims file following the March 2008 remand, none of 
these records indicate that the Veteran's schizophrenia began 
in service or within one year thereafter.  In fact, the SSA 
records reflected that chronic paranoid schizophrenia began 
in December 1985, five years after the Veteran's separation 
from service.  Therefore these records are not new and 
material.  

In sum, the Board concludes that no evidence has been 
received since the January 2002 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the Veteran currently 
has schizophrenia that is etiologically related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
the paranoid schizophrenia.


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for paranoid schizophrenia 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


